Citation Nr: 1738660	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-09 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of cold injury to the hands and feet, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1953 to November 1956.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction has since been transferred to the San Diego RO.

The Veteran was scheduled for a personal hearing at the San Diego RO in May 2017, however, he was not present on that day, and he has not since asked for his hearing to be rescheduled.  Accordingly, his hearing request is considered withdrawn.

The Veteran's claim to service connect PTSD has been expanded to include any acquired psychiatric disability, as reflected above.

In this decision, the Board is reopening the claim of entitlement to service connection for residuals of a cold injury to the hands and feet, and REMANDING it for additional development.  The remaining issues are also REMANDED to the Agency of Original Jurisdiction (AOJ), as discussed below.






FINDINGS OF FACT

The March 1970 and September 2007 rating decisions denied service connection for residuals of cold injury to the feet and hands, respectively.  The Veteran did not appeal those decisions and they are now final.  New and material evidence has since been received that raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The March 1970 and September 2007 rating decisions denying service connection for residuals of cold injury to the feet and hands are now final.  New and material evidence has since been received, and the claims are reopened.  38 U.S.C.A. §§ 1110, 5107(b), 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening service connection claim

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim to service connect the residuals of a cold injury to the feet was denied in a March 1970 decision, and his claim for residuals to the hands was denied in a September 2007 decision.  The evidence did not show an incident in service or that he had a then-current disability.  The Veteran did not appeal the decisions, and they became final.  

Since then, new and material evidence has been received.  He has provided more detail regarding his in-service symptoms and treatment, which suggests he had inpatient treatment while stationed in Fort Carson in Colorado.  Specifically, he reports that he got frostbite while training to ski.  He was treated at a local military clinic, which included two weeks off from any training.  He reports no further episodes of frostbite, but that he had to work in the cold in Korea and that his hands and feet have been cold, and has had a reduced grip, ever since.  In resolving doubt in his favor, the Board finds this evidence sufficient to reopen the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (the threshold for determining whether new evidence raises a reasonable possibility of substantiating the claim is low); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (for purposes of reopening claims, the credibility of statements is presumed).

The appeal is granted to the extent that his claim is reopened.  However, the service connection claim requires additional development, and is remanded for that purpose.


ORDER

The claim of entitlement to service connection for the residuals of a cold injury to the hands and feet is reopened.


REMAND

The Veteran's claims require additional development.

Initially, the Board notes the Veteran's June 2013 notice of disagreement (NOD) to the May 2013 decision included his claims for bilateral should disabilities.  These claims were not addressed in the January 2014 statement of the case (SOC).  Accordingly, these claims are remanded for that purpose.  Manlincon v. West, 12 Vet. App. 238 (1999).

In regard to his bilateral hearing loss, an updated medical opinion must be obtained.  The December 2011 VA examiner opined that the Veteran's current hearing loss was not related to service because his hearing was normal in service and at separation, without any complaints, and because there is no scientific support for delayed onset hearing loss.  On remand, the examiner will be asked to comment on the line of studies conducted by Dr. Sharon Kujawa, who has found support for delayed onset hearing loss.

In regard to his acquired psychiatric disability, including PTSD, the Veteran has not been given a VA examination.  His VA treatment records show mental health treatment as well as a diagnosis of PTSD.  He has asserted having nightmares related to his service, and reported being very scared while serving on guard duty.  He reported fearing for his safety due to roaming thieves (called "slicky boys") that carried machetes and who were known to be violent.  On remand, he must be given a VA examination.  

In regard to the residuals of a cold injury, a supplemental medical opinion must be obtained.  The VA examiner indicated that an opinion could not be provided without resorting to speculation, because the Veteran had nonservice-connected disabilities that cause the same symptoms that he is complaining have been caused by a cold injury.  The record shows that the Veteran has complained of these symptoms since the 1960's, and therefore a more detailed opinion is requested as to whether the Veteran had the other nonservice-connected disabilities at that time.  The record shows that he had a reduced grip, bilaterally, in 1989.  Further, the record suggests that he had inpatient treatment while serving in Fort Carson and Fort Ord.  On remand, a search for records must also be conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claim for service connection for bilateral shoulder disabilities.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b).

2.  Contemporaneously with the above, make an effort to locate records of inpatient treatment from military hospitals in Fort Carson and Fort Ord from 1955.  

3.  Make arrangements to obtain a VA medical opinion regarding whether it is as likely as not (50 percent or greater probability) that bilateral hearing loss was caused by service.  The examiner is asked to review the file prior to the examination.  It is up to the discretion of the examiner as to whether an in-person examination is required to render such an opinion.

The Veteran was a light infantry man, and VA has conceded acoustic trauma.  The December 2011 VA examiner opined against a relationship, citing that there is no scientific basis for delayed onset hearing loss.  The examiner is therefore asked to comment on the line of studies conducted by Dr. Sharon Kujawa, including the following: 

a. "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

b. Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

c. Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

d. Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

The examiner is also asked to research the relevant literature on the accuracy of whisper tests, which the Veteran had at entrance and separation to service.

All opinions are to be supported with an explanation.

4.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability)  that any diagnosed acquire psychiatric disability is related to service.  A full examination is to be conducted, including all necessary diagnostic tests.

The Veteran was not treated or diagnosed for a psychiatric disability while in service, but that is not dispositive of the claim.  Further, his personnel records have been found to be unavailable for review.  Therefore, the examiner is asked to elicit a detailed history from the Veteran regarding incidents in service and his symptoms in and since service.  He asserts he saw the caskets of many dead soldiers upon his arrival to Korea, and was very fearful of roaming "slicky boys," who carried machetes, which he worried about encountering while on guard duty.  Following service, he was treated multiple times for alcohol abuse.

The Veteran has been diagnosed with PTSD (see October 2014 Disability Benefits Questionnaire).  The examiner is asked to provide an opinion on whether the Veteran meets the criteria for PTSD, or any other acquired psychiatric disability.  If so, the examiner is asked whether it is as likely as not (at least a 50 percent probability) that PTSD is due to his experiences in service, or, to his fear of hostile military or terroristic activity while serving in Korea.  For any other diagnosis, the examiner is asked whether it is as likely as not that it is related to his experiences in service.

The Veteran has been diagnosed with a personality disorder.  The examiner is asked whether it is as likely as not (at least a 50 percent probability) that PTSD and any other diagnosis was super-imposed on his personality disorder as a result of service.  

All opinions are to be supported with an explanation.

5.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (at least a 50 percent probability) that the Veteran has current residuals of a cold injury to the hands and/or feet, and if so, whether it is also as likely as not (at least a 50 percent probability) that the current residuals were caused in service.  The examiner is asked to review the claims file and to elicit a detailed history from the Veteran regarding the injury in service and his symptoms since then.

The examiner is advised that his STRs do not document a cold injury but that alone is not dispositive of the claims.  The January 2013 VA examiner opined that it would not be possible to opine without speculation because the Veteran also has nonservice-connected peripheral neuropathy and peripheral vascular disease, which cause the same symptoms that the Veteran attributes to cold injuries.  The Veteran has complained about having these symptoms since service, which is supported by his previous claims for benefits.  The record shows that he had a weakened grip in 1989.  The examiner did not appear to consider the Veteran's statements regarding persistent symptomatology, and did not comment on when he was diagnosed with those other nonservice-connected disabilities.  

All opinions are to be supported with an explanation.

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


